1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           EASTERN DIVISION
11

12   ROBIN LEE SHERWOOD,                           )    No. ED CV 11-1728-CJC (PLA)
                                                   )
13                         Petitioner,             )
                                                   )    PROTECTIVE ORDER PURSUANT TO
14                 v.                              )    BITTAKER
                                                   )
15   GEORGE NEOTTI, Warden,                        )
                                                   )
16                         Respondent.             )
                                                   )
17

18          “It has long been the rule in the federal courts that, where a habeas petitioner raises a claim
19   of ineffective assistance of counsel, he waives the attorney-client privilege as to all
20   communications with his allegedly ineffective lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716
21   (9th Cir. 2003). The waiver is narrow: the use of privileged communications is limited to the
22   adjudication of the ineffective assistance of counsel claim in federal court. Id. at 722. When
23   discovery of attorney-client materials is permitted, “district courts have the obligation . . . to ensure
24   that the party given such access does not disclose these materials, except to the extent necessary
25   in the habeas proceeding[.]” Id. at 727-28. Pursuant to Bittaker, the Court orders the following
26   to ensure that all privileged attorney-client communications and/or work product information
27   disclosed in this matter be used only for purposes of litigating this habeas action:
28
1           IT IS HEREBY ORDERED that any and all documents and materials (hereinafter
2    “documents”) from defense counsel’s file that petitioner produces to respondent in connection with
3    petitioner’s claim of ineffective assistance of counsel shall be deemed to be confidential. These
4    documents may be used only by representatives from the Office of the California Attorney General
5    and the Office of the Federal Public Defender and only for purposes of any proceedings incident
6    to litigating the claims presented in the Petition for Writ of Habeas Corpus pending before this
7    Court. Disclosure of the contents of the documents and the documents themselves may not be
8    made to any other persons or agencies, including any other law enforcement or prosecutorial
9    personnel or agencies, without an order from this Court. This Order shall continue in effect after
10   the conclusion of this habeas corpus proceeding and specifically shall apply in the event of a retrial
11   of all or any portion of petitioner’s criminal case, except that either party maintains the right to
12   request modification or vacation of this Order upon final entry of judgment.1 See Fed.R.Civ.P.
13   26(c); Habeas Rule 6(a); Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003).
14

15   DATED: January 10, 2019
                                                                 PAUL L. ABRAMS
16                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24
        1
              “The courts of California remain free, of course, to determine whether [petitioner] waived
25
     his ... privilege on some basis other than his disclosure of privileged information during the course
26   of the federal litigation. In addition, if the district attorney is able to obtain the privileged materials
     through a source other than the Attorney General’s office, he would be free to present them to the
27   state court and seek a ruling on their admissibility. [This court’s] [O]rder simply precludes a party
     before it from misusing materials it obtained for a limited purpose[.]” Bittaker, 331 F.3d at 726-27
28   (emphasis in original).

                                                         2
